Citation Nr: 0724512	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-37 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for arteriovenous 
malformation (AVM) of the spinal cord. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.

In connection with this appeal, the veteran requested a 
videoconference hearing before a Veterans Law Judge, sitting 
in Washington, DC.  Such hearing was scheduled for May 2007.  
A few days prior to his hearing, the veteran requested that 
the hearing be rescheduled to allow him time to obtain 
further medical evidence.  Subsequently, in July 2007, the 
veteran withdrew his request for a hearing.  No further 
communication from the veteran having been received, the 
Board considers the veteran's hearing request to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2006).

In July 2007, the veteran moved that his case be advanced on 
the docket.  In July 2007, good cause having been shown, the 
Board granted the veteran's motion.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current back disability is the 
result of a fall from a tank during combat in July 1952.  
Therefore, he argues that service connection is warranted for 
his AVM of the spinal cord.  The Board determines that a 
remand is necessary for further development.   

Initially the Board notes that the veteran has indicated that 
he received surgery for his AVM of the spinal cord in 
February 1996 at the University of Minnesota.  He also 
identified the surgeon, Dr. Madison, to include his job 
title.  However, the Board observes that the veteran did not 
submit a release authorization for these records.  Finding 
these records to be potentially probative of the nature and 
etiology of the veteran's disability, the Board determines 
that VA should invite the veteran to provide the necessary 
information for VA to obtain these records.

The Board observes that service connection was denied because 
the veteran's service medical records contain no reference to 
complaints of, or treatment for, a back injury.  However, in 
the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lightens[s] the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Applying § 1154(b), the Board finds that the veteran's 
description of his in-service injury, i.e., that he injured 
his back when he fell from a tank, is consistent the 
circumstances of combat.  Therefore, the Board finds the 
veteran's claim of sustaining a back injury in service when 
he fell from a tank sufficient proof that such injury 
occurred.  This being the case, the Board concludes that a VA 
examination is warranted to determine the nature and etiology 
of the veteran's back disability. 
 
Additionally, the VCAA is applicable to the claim now before 
the Board.  The Court of Appeals for Veterans' Claims held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal in 
accordance with Dingess/Hartman, supra.  

2.	The veteran should be requested to 
complete and return VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for treatment 
records from the University of 
Minnesota.  A request for such records 
should then be made.  A response, 
positive or negative, should be 
associated with the claims file. 

3.	Once any additional records have been 
obtained, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of his back 
disability.  The veteran's claims file, 
to include a copy of this remand and 
any additional treatment records 
obtained, should be forwarded to the 
examiner for review, and the examiner 
should note in his opinion that the 
file was available for review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that the veteran's AVM of 
the spinal cord is related to his 
active service, including being 
residual to a fall from a tank during 
combat.

4.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



